ORDER
The motion for leave to appeal (M-9-16) is granted.
The motion for a stay of the Superior Court, Appellate Division’s judgment (M-10-16) is granted in the interest of judicial economy and efficiency based on the large number of actions involved. The Court makes no findings as to the reasonable probability of success on the merits, irreparable harm, or the relative hardship to the parties under Crowe v. De Gioia, 90 N.J. 126 (1982).
The appeal is expedited and the Clerk is directed to schedule argument for the session of November 29-30,2016.